t c memo united_states tax_court ernesto h monroy petitioner v commissioner of internal revenue respondent docket no filed date towner s leeper and john e leeper for petitioner t richard sealy iii for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies in and penalties on petitioner's federal income taxes as follows year deficiency sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner had unreported income in in the amount of dollar_figure whether petitioner had unreported income in in the amount of dollar_figure and whether petitioner is liable for the fraud_penalty for and findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in leon mexico petitioner is a citizen of mexico petitioner married maria del carmen yurietta valdes yurietta in they had five children petitioner and yurietta were separated in and yurietta is not a party to this proceeding petitioner filed form sec_1040 u s individual income_tax returns for through on those returns petitioner stated that he resided in san antonio texas petitioner claimed single as his filing_status on date petitioner applied for a mortgage on morning downs a residence located in the dominion an exclusive country club in san antonio texas petitioner purchased the home for dollar_figure paying dollar_figure as a down payment he named his employer on the mortgage application as tv cable de leon cable leon in leon mexico he listed his income including salary and interest as dollar_figure per month petitioner thought it would be a good idea to purchase lots in the dominion build homes on the lots and sell the homes on date he purchased unimproved residential lots in the dominion for dollar_figure paying dollar_figure as a downpayment to alamo title company alamo title in petitioner formed interservice inc interservice a texas corporation to assist with his plans to build homes on the lots petitioner was the sole shareholder of interservice petitioner and interservice did not build homes on the lots an interservice ledger for the year ended date shows a sale of four of the lots for dollar_figure in date petitioner and gordon sitton formed monroy sitton m s m s purchased cable equipment and shipped it to petitioner's cable business in mexico for federal_income_tax purposes m s filed as an s_corporation and the returns showed losses for and the losses were subsequently disallowed pursuant to an agreement among m s petitioner and respondent various documents named petitioner as the owner president and main stockholder of cable leon he is also named as the owner of an administration company a construction company and a real_estate company petitioner prepared a statement of financial condition as of date he listed the total value of his assets as dollar_figure included in his assets were his business interests as follows business name ownership market_value cost tv cable de leon dollar_figure big_number monne-building owner big_number acoco-cable admin big_number celsa-cable constr big_number big_number locator-mexico big_number big_number iisa-commercial bldg big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number petitioner listed his sources of cash as salary gross dollar_figure rental income dollar_figure dividend and interest_income dollar_figure and dividends and distributions from business dollar_figure petitioner's other assets included automobiles consisting of three mercedes benzs and one jaguar with a total value of dollar_figure in date petitioner became interested in purchasing a controlling_interest in an automobile dealership as part of the negotiations petitioner wrote a check for dollar_figure to the owner of the dealership the deal was never completed and petitioner did not acquire an interest in the dealership throughout petitioner received transfers of funds from mexico that totaled dollar_figure he deposited the funds in various accounts petitioner became interested in purchasing a bank in san antonio texas petitioner filed an application with the texas department of banking to purchase the bank of leon springs the application was signed by petitioner and notarized on date petitioner named cable leon as his employer stating that he had been employed there since and that he was the main stockholder and president of the board information that petitioner provided on his individual financial statement included total assets of dollar_figure a portion of which was represented by dollar_figure in notes and accounts_receivable considered good and payable to substantiate to the texas department of banking that petitioner had adequate assets with which to purchase the bank petitioner had his family members his five children and his wife draw up promissory notes the notes obligated each child to pay to petitioner dollar_figure and his wife to pay to petitioner dollar_figure over a period of years petitioner's accountant dan boldt boldt prepared a document titled ernesto h monroy m personal financial statement as of date the financial statement listed the same business interests as were listed in the financial statement except that the total market_value of the business interests was increased to dollar_figure million the financial statement represented that petitioner was holding the stock of certain corporations valued at dollar_figure million as collateral for the promissory notes that each child owned a 15-percent interest in the stock and that his wife owned a 25-percent interest in the stock after receiving the application to purchase the bank the texas department of banking requested substantiation on the promissory notes petitioner was notified that he would have to submit his fingerprints as part of a routine background check by the federal bureau of investigation petitioner did not respond to the requests and did not purchase the bank petitioner subsequently returned the promissory notes to his family members petitioner entered into an option agreement to purchase a shopping center in san antonio for dollar_figure correspondence dated date provided petitioner's financial information to a mortgage company in connection with the purchase of the shopping center the information that petitioner provided included salary of dollar_figure as acting adviser for cable leon and the other companies in mexico and dividends and interest of dollar_figure from income on notes due him from his children petitioner paid dollar_figure for the option but subsequently did not exercise his right to purchase the property in date petitioner hired lorena esquivel esquivel to work for m s after m s was dissolved in esquivel continued to work for petitioner as an employee of interservice esquivel acted as a personal assistant to petitioner and was very involved in his business and personal affairs her duties included assisting petitioner with correspondence and filling out applications in date esquivel and boldt interviewed and hired gloria rodriguez g rodriguez as a bookkeeper g rodriguez's tasks included setting up vendor and administrative files and creating backup for bank statements accounts_receivable and notes payable she worked on petitioner's personal accounts and business accounts including m s and interservice g rodriguez gathered information for use by boldt who prepared petitioner's federal_income_tax return as part of g rodriguez's duties she prepared various ledger sheets reflecting transfers of funds into and out of petitioner's business and personal accounts on numerous occasions g rodriguez inquired as to the source of the funds in an attempt to perform her duties and to reconcile the accounts she was instructed by petitioner to label many of the transfers as payments from or amounts payable to either mexican company or petitioner's wife she was never told the name of the mexican company or the reason that a mexican company would be transferring funds to petitioner she was not aware of any loans from petitioner's wife other financial reports that were prepared by g rodriguez for petitioner listed the source of the funds as because petitioner would not provide her with the source of the deposits petitioner left for mexico in the beginning of date because his mother was terminally ill during that same time g rodriguez was contacted by u s government authorities specifically u s customs and the internal_revenue_service irs regarding the activities of petitioner the government was investigating at least in part the source of petitioner's income g rodriguez notified esquivel about the investigation petitioner did not return to live in the united_states after his mother's death he had been informed that he was the subject of an investigation by the u s government in date petitioner summoned g rodriguez and esquivel to mexico to meet with him in mexico petitioner petitioner's daughter gabriela and esquivel reviewed petitioner's bank accounts and discussed wire transfers and money orders a comparison was made between the records that esquivel kept in the united_states and the records that gabriela kept in mexico sometime during the summer of petitioner replaced boldt with a new accountant william c bradley bradley esquivel sent a letter to bradley dated date the letter accompanied a summary and copies of deposits received in our office from mexico to the best of my knowledge the summary amounts for interservice showed deposits from date through date the transfers to interservice from mexico totaled dollar_figure included in that amount was a dollar_figure deposit from cable leon in addition to the dollar_figure deposits from mexico there were also two date deposits to interservice totaling dollar_figure the source of the dollar_figure deposits was gabriela monroy petitioner's daughter the interservice deposits from mexico and gabriela totaled dollar_figure in date esquivel typed a check payable to petitioner's wife for dollar_figure the notation on the check was loans dollar_figure 1st payment dollar_figure with a balance showing of dollar_figure bradley sent to petitioner a letter dated date the letter was in response to a request from petitioner the letter addressed the accounting and tax status of petitioner and his business entities in relation to interservice bradley stated the federal_income_tax return for this company is due_date it was put on extension to that date because i do not have the information necessary to prepare the tax_return enclosed are copies of letters dated january and date i have yet to receive any information from these requests from discussions i have had with ms gloria rodriguez your bookkeeper it is my understanding that there are no general ledger cash receipts or disbursements journals on this company and that there is no sharing of accounting information between gloria and lorena in order to produce this accounting data needed for the tax_return someone is going to have to do the bookkeeping on this company for the year ended date and produce a balance_sheet and income statement for the year with bank accounts reconciled and capital accounts tied to the prior year end closing gloria is the logical person to do this but lorena is going to have to work with her and get her accounting data other than bank statements and canceled checks in relation to petitioner's personal account bradley stated your tax_return is due_date we can if necessary obtain an extension of time to date to file the return if we need the additional time we will need a copy of your mexico tax_return for interest_income you received and all interest_expense paid listed by recipient and purpose of borrowing i will also need the cost and selling_price of any assets you disposed of in i am equally concerned that your not having a personal set of books will only add to confusion in the future i am aware of a number of asset disposals you have made so far this year these items are business transactions that will need to be reported for tax purposes but i am concerned that without a set of books it will be much more difficult to prepare an accurate tax_return next year with a minimal amount of time and effort esquivel and g rodriguez compiled a list of all of the items in petitioner's home the list included a description of the items the quantity of items and the value of the items on date petitioner filed with the clerk of bexar county in san antonio texas a uniform commercial code ucc financing statement attached to the financing statement was the list of petitioner's household_items a security_agreement between petitioner and his wife and a note between petitioner and his wife the security_agreement granted petitioner's wife a security_interest in petitioner's household_items the security_interest was granted in exchange for petitioner's obligation to pay his wife dollar_figure purportedly represented by the note petitioner's federal_income_tax return was prepared by boldt the return showed no wage income_interest income of dollar_figure adjusted_gross_income of dollar_figure itemized_deductions of dollar_figure and zero tax owing petitioner subsequently amended his return to add mexican wages of dollar_figure and a mexican tax_refund of dollar_figure the total_tax due after the amendment remained zero petitioner's federal tax_return was prepared by bradley the return showed no wage income_interest income of dollar_figure adjusted_gross_income of dollar_figure itemized_deductions of dollar_figure and zero tax owing the irs began the audit of petitioner's and federal_income_tax returns in petitioner's responses to the auditing revenue agent's information requests were inadequate the revenue_agent was informed by esquivel that petitioner was working in mexico and had sold some companies in mexico esquivel subsequently informed the agent that she had been advised by bradley and nina henderson henderson petitioner's attorney not to provide any information to the irs during the audit the revenue_agent was informed by petitioner or petitioner's representative that the source of petitioner's income was loans from mexico that explanation was contradicted by boldt who informed the agent that there were no loans from mexico in bradley provided the agent with documents that were represented to substantiate the loans the documents were in spanish and consisted of a ledger sheet from a mexican company that listed loans to petitioner from date through date of approximately big_number pesos a promissory note from petitioner to the mexican company for big_number pesos dated date and two invoices for interest due to the mexican company on the promissory notes the invoices were dated date and date numbered and respectively and both invoices listed petitioner's address as ave hidalgo in toluca mexico respondent determined the deficiencies in petitioner's federal_income_tax by using the source_and_application_of_funds_method opinion respondent argues that the and transfers from mexico and the downpayment to alamo title were unreported taxable_income to petitioner from petitioner's business interests in mexico respondent also argues that petitioner underpaid his taxes for both years due to fraud petitioner contends that the transfers and downpayment were nontaxable loans from a mexican corporation and his family the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for each year and that some part of an underpayment for each year was due to fraud sec_7454 rule b if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 respondent's burden is met if it is shown that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 a pattern of consistent underreporting of income for a number of years when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud as to each of the years 348_us_121 otsuki v commissioner supra under sec_61 gross_income includes all income from whatever source derived where a taxpayer keeps no books_and_records or the taxpayer fails to file a return from which his income_tax_liability can be assessed respondent may reconstruct the taxpayer's income by using any method that in the opinion of respondent clearly reflects income sec_446 722_f2d_193 5th cir affg tcmemo_1983_20 the source_and_application_of_funds_method of determining a taxpayer's gross_income is well accepted 319_us_503 91_tc_273 in this case the evidence of unreported income originated from respondent's source and application analysis the parties stipulated to a source and application of funds analysis that correctly reflects petitioner's understatement of gross_income for the taxable_year except that petitioner contends that loans in the amount of dollar_figure from a mexican corporation should be included as a source of funds and that the source of the dollar_figure alamo title item was a loan from mexico the parties also stipulated to a source and application of funds analysis that correctly reflects petitioner's gross_income for the taxable_year except that petitioner contends that loans made to interservice corporation should not be included as an application of funds for the stipulated analysis includes an understatement before disputed item in the amount of dollar_figure and an understatement after disputed items as dollar_figure for the understatement after disputed item is shown as dollar_figure petitioner has thus stipulated that there was an understatement for and the existence of an understatement for depends on whether the two identified items were income as respondent contends or loans as petitioner contends as a result of the stipulation the validity of respondent's indirect method of reconstructing petitioner's taxable_income is not genuinely in dispute petitioner asserts that respondent has not satisfied her burden_of_proof because she did not investigate all of the possible nontaxable sources of funds specifically the alleged loans from mexico we agree that respondent may not disregard explanations of petitioner that are reasonably susceptible of being checked but where relevant leads are not forthcoming the government is not required to negate every possible source of nontaxable income a matter peculiarly within the knowledge of the defendant holland v united_states supra pincite petitioner was not forthcoming with relevant leads petitioner did not offer to respondent the explanation that the understated income was attributable to loans until well into the audit once petitioner claimed that the source of the income was loans petitioner gave respondent inconsistent explanations of the source of the loans petitioner alternated between asserting that the loans were from mexican companies or from his wife from whom he has been separated for years petitioner through bradley did not provide any substantiation to support the loans until approximately years after the audit began the timing of the information and the claim that the loans were from mexico made it difficult to investigate respondent substantiates her assertion of unreported income with information on deposit slips and with petitioner's statements that he was the owner of and had income from cable leon on numerous documents including the mortgage application_for the home in the dominion the statement of financial condition that petitioner prepared the application to the texas department of banking and the information provided in connection with the attempted purchase of the shopping center petitioner represented on various documents that he was the sole owner of several other businesses and that he had substantial income from cable leon respondent's agent examined petitioner's bank accounts deposit slips and the financial reports prepared by g rodriguez the source of the funds on the documents was often left blank at least one deposit slip showed the source of the funds was cable leon respondent interviewed boldt and g rodriguez neither of them was aware of any loans from mexican companies or petitioner's wife petitioner admits that the mexican businesses exist it is his assertion however that the stock in the businesses is not in his name petitioner testified that he is a playboy and that his father did not trust him with the family fortune he asserts that his father put his share of the family assets into a mexican corporation grupo empresarial monyurri grupo and gave petitioner's wife and children the stock of grupo he testified that he is not good with numbers but when he had an idea for a business he would pitch it to his family and they would give him the money in the form of a loan petitioner previously asserted that the loans were from a mexican company although he did not provide an explanation as to why a mexican company would loan money to petitioner or to interservice petitioner asserts that it is totally believable and consistent that petitioner was able to borrow dollar_figure from his family and his family's corporation because banks were willing to lend money to petitioner petitioner cites various loans including the loans on the house and lots in the dominion to corroborate this assertion the bank loans that petitioner received were based on information provided on loan applications petitioner stated on the loan application_for the house in the dominion that his gross monthly income was dollar_figure according to petitioner's testimony however his family was aware that he did not have income it is not credible that loans in the amounts claimed would be made to someone with no income from which to repay the loans petitioner also argues that two sets of documents substantiate his claim of loans in the ucc financing statement and the ledger sheet with promissory notes in spanish given to respondent in during the audit g rodriguez testified that petitioner obtained the ucc financing statement to protect his personal items from levy for unpaid taxes her testimony is consistent with the sequence of events established by the evidence the ledger sheet and promissory notes that were given to respondent in are unreliable g rodriguez and the revenue_agent both testified that they had been informed that there were no loans from petitioner's family the documents were not provided to the irs until years after the agent requested the information additionally the address on the date invoice was listed as ave hidalgo in toluca mexico petitioner was residing in san antonio at the dominion in the address on the invoice was the address that petitioner used after returning to mexico in petitioner also argues that the big_number pesos deposited in his account at banca cremi was a loan and that petitioner planned to use the proceeds of that loan to pay back the family loans the only document in evidence on this point is a deposit slip in spanish for big_number pesos deposited into a bank account there are no loan documents or any indication that the deposit was a loan or that the proceeds were going to be used in any particular manner further using petitioner's exchange rate of big_number pesos per dollar the big_number pesos would convert to approximately dollar_figure an amount insignificant in comparison to the total amount that petitioner claims to owe his family petitioner argues that the deposits to interservice in could not have come from him because the amounts were not recorded as loans from shareholders on the books on brief petitioner's position is that the amounts in issue are loans from his wife petitioner supports this assertion by pointing to a check from petitioner to his wife which is purportedly a payment on the loans owed to his wife both g rodriguez and esquivel testified that they traveled to mexico to meet with petitioner and his daughter g rodriguez testified that the reason for the meeting was to create backup for the transfers of money to petitioner and interservice so that it appeared that the money was not income to petitioner esquivel testified that the purpose of the trip was to compare numbers g rodriguez testified that while she and esquivel were in mexico petitioner gave instructions to record the amounts as transfers from a mexican company approximately months after the trip to mexico esquivel sent to bradley a letter listing the deposits to interservice from mexico esquivel did not indicate in the letter to bradley that the deposits were loans on an interservice ledger sheet the amounts were listed as payable to a mexican company and gabriela monroy one of the deposits was listed as from cable leon the evidence supports respondent's assertion that the deposits to interservice were not loans but income to petitioner that petitioner had caused to be deposited in interservice's account the interservice check to petitioner's wife as a purported loan payment standing alone is insufficient without supporting documentation or a credible explanation as to why petitioner's wife would make loans in excess of half a million dollars to interservice particularly when interservice did not build any homes petitioner has failed to give a credible explanation of why deposits that are purportedly loans from his wife would have come from cable leon or his daughter esquivel's testimony that she traveled to mexico just to compare numbers is not credible the evidence is clear_and_convincing that the stipulated amounts received by petitioner and amounts petitioner received as deposits to interservice constituted income and not loans thus respondent has proven an understatement of income even in criminal cases where the government bears the burden_of_proof beyond a reasonable doubt proof of unreported income is sufficient to establish an underpayment_of_tax absent proof by the taxpayer of offsetting expenses see eg 581_f2d_1199 5th cir 231_f2d_928 9th cir 218_f2d_869 7th cir a fortiori that proof is sufficient in this civil case respondent has established a likely source_of_income petitioner's business interests in mexico respondent investigated the leads that were forthcoming and reasonably susceptible of being checked respondent has satisfied the standards set forth in 348_us_121 moreover respondent's evidence that petitioner had unreported income is clear_and_convincing whereas petitioner's claim that the funds stipulated as having been received by him were loans is simply not credible respondent has proven by clear_and_convincing evidence an understatement respondent of course must also prove fraudulent intent fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including an understatement of income inadequate records implausible or inconsistent explanations of behavior and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 a willingness to defraud another in a business transaction may point to a willingness to defraud the government 732_f2d_1459 6th cir affg tcmemo_1982_603 the facts in this case include many badges_of_fraud petitioner kept inadequate books_and_records for his personal accounts and interservice petitioner gave inconsistent explanations for the sources of income alternating between loans from his wife and loans from mexican companies petitioner failed to cooperate with the irs providing no explanation for the unreported income for almost years and then failing to provide credible substantiation petitioner denied that he had instructed anyone to fabricate loan documents but he testified that the promissory notes for dollar_figure million were created and delivered to the texas department of banking as part of his plan to acquire the bank and that his family did not owe him money at that time additionally esquivel testified that she never submitted false information about petitioner's finances to anyone or any entity she admitted to sending information relating to petitioner's purchase of the shopping center that stated that petitioner's income was dollar_figure annually she then testified that petitioner had no income petitioner's and esquivel's testimony are inconsistent improbable and unworthy of belief respondent has proven by clear_and_convincing evidence an underpayment_of_tax due to fraud for each year petitioner has not proven that any part of the underpayment is not attributable to fraud see sec_6663 decision will be entered for respondent
